DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to claim 1, the prior art does not disclose or render obvious an electronically locking differential comprising the combination of features as claimed including “wherein the first member rotates upon translation of the bracket” where, the bracket fixed for concurrent movement with the armature.
With reference to claim 13, the prior art does not disclose or render obvious an electronically locking differential comprising the combination of features as claimed including “wherein the lock detect mechanism comprises a normally open mechanical switch.” The combination of the lock detect mechanism detecting the intermediate position and feeding this back to the driver, with the use of a switch (which by definition only switches between two positions) is not an obvious combination. In the prior art, the use of a hall effect or other similar sensor can sense distance and therefore can detect that intermediate position. Using a switch would also require some other sensor or controls in order to detect that third state of the clutch, and replacing a single hall effect or linear position sensor with a more complex system of sensors would not have been an obvious modification.
With reference to each of claims 16 and 20, the prior art does not disclose or render obvious an electronically locking differential assembly comprising the combination of features and in particular, a lock detect mechanism that detects whether the lock actuation mechanism is in the locked state, the unlocked state, and an intermediate position between the locked and the unlocked state, of which the status of the intermediate position is fed back to the driver, where the lock detect mechanism comprises “a normally open switch that moves between an open position corresponding to the unlocked state and a closed position corresponding to the locked state” or “a normally closed switch that moves between a closed position corresponding to the unlocked state and an open position corresponding to the locked state.” Claims 16 and 20 are non-obvious combinations for the same reason as claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1-6 and 8-20 are allowable. The restriction requirement of Species A-C, as set forth in the Office action mailed on December 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2-6 is withdrawn.  Claims 2-6, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s amendments and arguments, see Amendment, filed June 21, 2022, with respect to the rejection under 112 have been fully considered and are persuasive.  The rejection under 112(b) of claims 7-11 has been withdrawn. The amendments incorporate allowable subject matter and therefore overcome the prior rejection under 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659